Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-18, 21-32 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 08/27/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/27/2018 is withdrawn. Claims 19-20, directed to non-elected Species II, remains withdrawn from further consideration because it does not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler
This application is in condition for allowance except for the presence of claims 19-20 directed to  a species non-elected without traverse.  Accordingly, claims 19-20 have been cancelled as indicated in the Examiner’s Amendment section below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims19-20. 

REASONS FOR ALLOWANCE
Claims 1-18, 21-32 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claims 1, 14, see previous office action sent on 08/17/2020 for examiner's statement of reasons for the indication of allowable subject matters.
For claim 11, the prior art does not disclose or suggest an apparatus, primarily, having … current mirror coupled to a first power supply node; a pair of bi-polar junction devices coupled to the current mirror; a first transistor connected to the first power supply node, the current mirror, and the pair of bi-polar junction devices such that the first transistor is to be biased by a feedback electrical path comprising the current mirror 
For claim 21, the prior art does not disclose or suggest a reference generator apparatus, primarily, having: …  a current mirror comprising a first p-type device and a second p-type device; a first bi-polar junction transistor (BJT) connected to the first p-type device; a first resistive device coupled in series with the second p-type device; a second BJT coupled to the second p-type device such that the first resistive device is connected in series with the second BJT; a third p-type device having a gate terminal connected to the second p-type device; a second resistive device coupled to the third p-type device; a fourth p-type device connected to the third p-type device; a third resistive device coupled to the fourth p-type device; … Application. No. 15/721,5215 Examiner: ZHANG Docket No. 01.P119049Art Unit: 2838a fifth p-type device coupled to the fourth p-type device, first and second p-type devices; and the third resistive device.
For claim 26, the prior art does not disclose or suggest a reference generator apparatus, primarily, having: …  a current mirror comprising a first n-type device and a second n-type device; a first bi-polar junction transistor (BJT) connected to the first n-type device; a first resistive device coupled in series with the second n-type device; a second BJT coupled to the second n-type device such that the first resistive device is connected in series with the second BJT; a third n-type device having a gate terminal connected to the second n-type device; a second resistive device coupled to the third n-type device; a fourth n-type device connected to the third n-type device; a third resistive 
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JUE ZHANG/
Primary Examiner, Art Unit 2838